      Case 19-09015     Doc 30     Filed 10/01/19 Entered 10/01/19 16:12:46        Desc Telephonic
                                          Hearing Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                  NOTICE SETTING TELEPHONIC HEARING
  ON PLAINTIFF'S MOTION TO AMEND COMPLAINT TO RECOVER FRAUDULENT
                         CONVEYANCE (DOC. 29)



TO:
Dan Childers, Attorney for Plaintiff(s)                                 319−362−2137
Brandon M. Schwartz, Attorney for Defendant(s)                          651−528−6800
United States Trustee
Robert H. Lang, Attorney for Plaintiff                                  312−580−2242
Michael D. Schwartz, Attorney for Defendant                             651−528−6800



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        October 25, 2019 at 11:30 AM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:
    Case 19-09015       Doc 30   Filed 10/01/19 Entered 10/01/19 16:12:46         Desc Telephonic
                                        Hearing Page 2 of 2



Date: October 1, 2019                            Deputy Clerk
                                                 United States Bankruptcy Court
                                                 Northern District of Iowa
                                                 111 Seventh Avenue SE Box 15
                                                 Cedar Rapids, IA 52401−2101
